Exhibit 10.26

June 4, 2003

Mr. Ron Logan
[address omitted]

Dear Ron,

This letter will confirm Ferrellgas’ offer of employment to you as Vice
President, Ferrell North America, reporting to me. Your compensation package
will include a base salary of $215,000 per annum to be paid twice a month during
your employment. You will be paid a Sign-On Bonus of $50,000 by June 30, 2003.
You will be eligible for a 50 percent target incentive for the fiscal year
ending July 31, 2004, half of which will be tied to achieving financial goals
and the other half will be tied to achievement of specific objectives that you
and I have discussed. You will also be granted 200,000 in stock options that
will be outlined in a separate document.

You will be eligible for our standard package of benefits, with an enhanced
vacation schedule of four weeks per year. In the event of termination other than
for cause, employee benefit coverage will continue for six months along with
severance pay equal to the greater of (i) six months base salary or (ii) the
severance package otherwise available through Ferrellgas Company Policy.

Please note this offer is contingent upon you signing the standard Ferrellgas
Employee Agreement (nonsolicitation), Invention Agreement, a negative drug test
result, and a background review.

I look forward to working with you and know that you will make a significant
contribution to our organization. Should you have questions, please contact me
at (816) 792-1600.

Sincerely,


/s/ James E. Ferrell                      

Mr. James E. Ferrell
Chairman, CEO & President of Ferrellgas, Inc.

I accept Ferrellgas’ offer of employment as presented in this correspondence. I
understand and agree that my employment with the company is entered into
voluntarily and that I may resign at any time. Similarly, my employment may be
terminated for any reason and at any time without previous notice.

Signature: /s/ Ron
Logan                                                              Date:  June
4, 2003               

Copy to: Personnel file